Case 4:18-cv-00327-LPR Document 46 Filed 12/16/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

JOHN LAMB, individually and on behalf PLAINTIFF
of all others similarly situated

v. Case No. 4:18-cv-00327

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT DEFENDANT

 

SUPPLEMENT TO MOTION FOR FINAL APPROVAL AND FINAL
FAIRNESS HEARING

 

Comes now the Plaintiff and for his Supplement to Motion for Final Approval
and Final Fairness Hearing (ECF Nos. 44 and 45) states:

1. Attached as Exhibit No. 1 to this Supplement is an executed copy of an
Amended Class Action and Collective Action Settlement Agreement and Release
(“Amended Settlement”).

2. Also attached as Exhibit No. 2 to this Supplement is a redlined version

showing all changes and differences between the Amended Settlement and the

settlement filed as ECF No. 36-1.

Page 1 of 3
Case 4:18-cv-00327-LPR Document 46 Filed 12/16/20 Page 2 of 3

DATE: December 16, 2020

Respectfully Submitted,

 

Will T. Crowder (#03138)

Thomas P. Thrash (#80147)
THRASH LAW FIRM, P.A.

1101 Garland Street

Little Rock, AR 72201-1214

Phone: (501) 374-1058

Fax: (501) 374-2222
willcrowder@thrashlawfirmpa.com
tomthrash@thrashlawfirmpa.com

Judson C. Kidd (#75071)
Lucas Rowan (#08191)
DOopDs, KIDD, RYAN & ROWAN
313 West Second Street

Little Rock, AR 72201-2481
Phone: (501) 375-9901

Fax: (501) 367-0387
Judkidd@dkrfirm.com

Lrowan@dkrfirm.com

Page 2 of 3
Case 4:18-cv-00327-LPR Document 46 Filed 12/16/20 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on Wednesday, December 16, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF System which will
send notification of such filing to the following:

George Jay Bequette, Jr.

William Cody Kees

BEQUETTE, BILLINGSLEY & KEYS, P.A.
Simmons Bank Building

425 Capitol Avenue, Suite 3200

Little Rock, AR 72201-3469

Phone: (501) 374-1107

Fax: (501) 374-5092
[bequette@bbpalaw.com
Ckees@bbpalaw.com

Attorneys for Defendant

I hereby certify that on Wednesday, December 16, 2020, I sent by U.S. Mail
the foregoing to these persons:

Meandy Bishop Beverly Cook
4100 Belwood Drive 76 Angel Ct.
North Little Rock, AR 72118-4205 Mabelvale, AR 72103-1724

 

Will T. Crowder (#03138)
THRASH LAW FIRM, P.A.

1101 Garland Street

Little Rock, AR 72201-1214

Phone: (501) 374-1058

Fax: (501) 374-2222
willcrowder@thrashlawfirmpa.com

Page 3 of 3
